Mr. Presiding Justice Goodwin delivered the opinion of the court. 2. Brokers, § 25* — when evidence does not show receipt of excessive fees. Evidence held insufficient to show that real estate brokers in the three deals made in the course of the indirect exchange of property through a third person received more than their legitimate fees. 3. Brokers, § 25* — when evidence shows that broker used best endeavors in behalf of owners. In a suit against brokers and a third person acting as a medium for the indirect exchange of real estate for an accounting of profits, evidence held insufficient to show that such person acted in a fiduciary capacity or that the brokers used other than their best endeavors in behalf of complainants.